      Case 1:17-cv-00288-SPB Document 63 Filed 02/08/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MONICA LEE ABATE,                            )
                                             )
                      Plaintiff,             )
                                             )
               v.                            )       Case No. 1:17-cv-288-SPB
                                             )
WAL-MART STORES EAST, L.P.                   )
d/b/a WAL-MART STORE #2561,                  )
                                             )
                      Defendant.             )


                                            ORDER

       Pending before the Court in the above-captioned matter is the Defendant’s Motion to

Deposit Disputed Settlement Funds with the Court, ECF No. [60]. Also pending is a motion by

Nicholas, Perot, Smith, Koehler & Wall, P.C., and Michael J. Koehler Esquire to intervene for

the purpose of responding to Defendant’s motion and petitioning this Court to approve a

charging lien, ECF No. [61]. These most recent filings arise out of a fee dispute between the

Plaintiff and Mr. Koehler, her former counsel. The Court previously granted Defendant’s motion

to enforce a settlement that Plaintiff reached with Defendant during the course of Mr. Koehler’s

representation. ECF Nos. [57] and [58]. Defendant now wishes to deposit the remaining

settlement funds with the Court pending resolution of the aforementioned fee issue. Attorney

John Knox remains the attorney of record for Plaintiff but has apparently declined to undertake

Plaintiff’s representation relative to her ongoing dispute with Mr. Koehler. Mr. Knox has

nevertheless taken the position that the settlement funds should be placed in escrow with his

firm, whereas Mr. Koehler requests payment of his fees directly from the Defendant.

       Given the already protracted course of this litigation, the Court is somewhat disheartened

that the parties have been unable to reach consensus concerning the proper interim disposition of


                                                 1
      Case 1:17-cv-00288-SPB Document 63 Filed 02/08/21 Page 2 of 2




the remaining settlement funds. The Court is also cognizant of its limited jurisdiction in matters

that are tangential to the underlying personal injury suit. Nevertheless, in the interest of fairness

and to ensure that all relevant issues are sufficiently joined, the Court will grant Mr. Koehler’s

motion to intervene and will allow all interested parties an opportunity to formally state their

positions on the matters that remain in dispute. To that end,

       IT IS ORDERED, this 5th day of February, 2021, that the motion to intervene filed by

Nicholas, Perot, Smith, Koehler & Wall, P.C., and Michael J. Koehler Esquire (“Intervenors”),

ECF No. [61], shall be, and hereby is, GRANTED for the limited purpose of allowing the

Intervenors to respond to the Defendant’s pending motion. The Intervenors’ motion is DENIED

at this time insofar as it seeks leave to petition this Court for approval of a charging lien.

       IT IS FURTHER ORDERED that any interested party or Intervenor wishing to submit a

response in further support of, or opposition to, Defendant’s pending motion may do so on or

before February 16, 2021. The parties may also address jurisdictional or other concerns bearing

on the Intervenors’ request for leave to petition the undersigned for approval of a charging lien.




                                                       ______________________________
                                                       SUSAN PARADISE BAXTER
                                                       United States District Judge




                                                   2
